Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/23/2021.

As filed, claims 1-16 and 19-22 are pending; and claims 17 and 18 are cancelled.

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on a prior-filed application in China on 7/27/2018 (i.e. Application No. CN201710650300.8).  It is noted that applicant has filed a certified English translation of the abovementioned prior-filed foreign application (i.e. Application No. CN201710650300.8), but the disclosure of the abovementioned prior-filed foreign application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of the instant application.  
The requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the foreign application No. CN201710650300.8 only provided support for the compound of instant formula (I-A).  Accordingly, claim 12 is examined with an effective filing date of 8/1/2017 (the filing date of the foreign application No. CN201710650300.8).  However, claims 1-11, 13-16, and 19-22 are examined with an effective filing date of 7/27/2018 (the filing date of the PCT application; i.e. earliest filing date) because the entire scope of the compound of instant formula (I) (e.g. instant formula (I-B)) is not disclosed and supported by the foreign application No. CN201710650300.8.  
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the foreign application No. CN201710650300.8.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/23/2021, with respect to claims 1-16 and 19-22, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claim 16 is withdrawn per amendments.

The § 112(b) indefinite rejection of claim 2 is withdrawn per amendments.

The § 103(a) rejection of claim 12 by Kounde is withdrawn because claim 12 is now examined with an effective filing date of 8/1/2017.  Such date is prior to the effective filing date of Kounde, which is 6/19/2018.  Accordingly, Kounde is no longer a valid prior art.

The § 103(a) rejection of claims 1-11, 15, 19, 21, 22 by Kounde is maintained because these claims are still examined with an effective filing date of 7/27/2018, and Kounde has an effective filing date of 6/19/2018, which is prior to the abovementioned effective filing date of the abovementioned claims.  Accordingly, Kounde remained as valid prior art.
For the reason stated above, in addition to the reasons stated in the previous office action, which is shown below, the 103 rejection is maintained.

The claim objection of claims 1, 15, and 16 is withdrawn per amendments. 

The claim objection of claims 13, 14, and 20 is maintained because these claims are still dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-11, 15, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application Publication No. WO2019/244047, hereinafter Kounde.  See  PTO-892 form mailed on 8/23/2021.


Regarding claims 1-11, 15, 19, and 21:
Determining the scope and contents of the prior art:   
	Kounde, for instance, teaches the following compounds or pharmaceutical composition thereof that can be used to treat viral infections.


    PNG
    media_image1.png
    159
    677
    media_image1.png
    Greyscale

(paragraph 0009)


    PNG
    media_image2.png
    102
    680
    media_image2.png
    Greyscale

(paragraph 0012)


    PNG
    media_image3.png
    88
    187
    media_image3.png
    Greyscale
(paragraph 00368)

    PNG
    media_image4.png
    81
    166
    media_image4.png
    Greyscale
(paragraph 00369)

    PNG
    media_image5.png
    87
    196
    media_image5.png
    Greyscale
(paragraph 00373)

    PNG
    media_image6.png
    90
    172
    media_image6.png
    Greyscale
(paragraph 00374)

    PNG
    media_image7.png
    96
    178
    media_image7.png
    Greyscale
(paragraph 00375)

    PNG
    media_image8.png
    81
    166
    media_image8.png
    Greyscale
(paragraph 00377)

Wherein in instant formula (I-B): instant variable Cy1 is 2,5-dichloro substituted, 3-fluoro substituted, 3,5-dimethyl substituted,3,4-difluoro substituted, 3-methyl substituted, or 2-methyl-substituted phenyl; instant variable R1 is H; instant variables R2 and R3 are H; instant variable Z is S; instant variable Y is CR10; instant variable R10 is cyano; instant 4 is H; instant variable R5 is H; instant variable W is CH; instant variable n is 1; and instant variable R6 is S(O)2Me.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Kounde, for instance, does not explicitly teach the fused ring (shown by box below) to be a 5-membered N-containing heterocyclic ring. 

    PNG
    media_image9.png
    81
    166
    media_image9.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Kounde to include a fused pyrroolidine ring at the location shown by box above, as taught by Kounde, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can treat viral infection.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variants of active drug compounds, such as the abovementioned compounds of Kounde.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or 


    PNG
    media_image10.png
    269
    665
    media_image10.png
    Greyscale

(paragaraphs 0078-0079, wherein p is 1 and q is 0)

    PNG
    media_image11.png
    297
    592
    media_image11.png
    Greyscale

(paragraph 0080, in formula IA, p is 1; and in formula IB, q is 0)


Regarding claim 22:
Determining the scope and contents of the prior art:   
	Kounde, for instance, teaches the abovementioned obvious variants.
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned obvious variants, Kounde, for instance, did not explicitly teach S(O)2Et for instant variable R6. 

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned obvious variants, as taught by Kounde, teaches S(O)2Me for instant variable R6, the difference to the instant compound is only by a methylene group (i.e. S(O)2Me vs. S(O)2Et) for instant variable R6.  Such structural similarity makes the instant compound a homologue of the obvious variants as taught by Kounde.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would capable of treating viral infection). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the obvious variants taught by Kounde by selecting the particular homologous substitution with a reasonable expectation of success.
homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the S(O)2Me group in the abovementioned obvious variants of Kounde to include S(O)2Et, in order to arrive at the instantly claimed compound because of the preferred embodiments or blazemarks in Kounde (shown below) and thus, there’s a reasonable expectation of success that such modification will retain the ability to treat viral infections.  In addition, the discovery of new drugs can take several years to achieve, so when promising compounds are developed, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.

    PNG
    media_image12.png
    141
    260
    media_image12.png
    Greyscale
 (paragraph 0010)


    PNG
    media_image13.png
    190
    684
    media_image13.png
    Greyscale


(paragraph 0010)


    PNG
    media_image14.png
    54
    660
    media_image14.png
    Greyscale

(paragraph 0010)



    PNG
    media_image15.png
    235
    656
    media_image15.png
    Greyscale


(paragraph 0021)


Allowable Subject Matter
Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-11, 15, 16, 19, 21, and 22 are rejected.
Claims 12-14 and 20 are objected.
Claims 17 and 18 are cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626